The judgment of the court was pronounced by
Pkeston, J.
The plaintiff is the owner of a slave named Ellen; the defendant owns her mother, named Phcebe. Ellen ran away in January, 1848, and was arrested in a room occupied by Phcebe, in the house of Mr, Davis, to whom she had been hired. She was concealed in the room, and circumstances were proved which induced the district court to conclude she had been there a month. From those circumstances, we think he might have reasonably come to that conclusion ; but from the fact that Mr, Davis searched twice for the runaway; that the place was watched from the suspicion that the daughter had been enticed away, and was concealed by her mother ; and from the fact that the house was situated at the corner of Conti street and Exchange Alley, the centre of the city, and a place of great resort, we are unable to presume, without proof, that she was concealed there for a longer time. Being also a girl of fifteen or sixteen years of age, she was as likely to run away from the service of her mistress as to be enticed away by her mother.
Phcebe was tried and convicted of harboring and concealing her; and the law inflicts a penalty of two dollars a day, upon conviction, in favor of the owner of the concealed slave ; which is claimed in the petition. That penalty was not inflicted on Phcebe because she was a slave; and it cannot be recovered from the master, who is not answerable for penalties that might be imposed for the acts of his slave. He is answerable, however, for the damages caused by the offences of his slave. C. C. art. 180, 2300.
What damage, then, did the offence of Phcebe cause to the plaintiff? The district court allowed fifty dollars, paid on account of the reward for arresting her; the law allows but three. Acts of 1848, p. 166. A case perhaps might alise, in which this court would sanction the recovery of the reward actually paid for arresting a runaway slave as damages: the present is not a case in which the defendant should be rendered liable for more than the legal fee. The court allowed a months’ wages, and five dollars for advertisements, and rendered judg*477ment for sixty-three dollars and costs. The plaintiff claims that the judgment should be increased; the defendant that it should be diminished.
The fact that the mother harbored and concealed the slave of the plaintiff, even for a month, no doubt injured her character and qualites as a servant; and the depreciation is sufficiently proved by witnesses to require us to allow something on that account. And, although we may differ, with the district court as to the means of arriving at the same result, yet.wejhink that his judgment has done justice to the parties.
It is therefore affirmed, with costs.